Citation Nr: 0634648	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a rating in excess of 30 percent for post-
traumatic disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to September 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision by the Roanoke RO.  In a substantive 
appeal dated in July 2002, the veteran requested a Travel 
Board hearing before a Veterans Law Judge.  In September 
2003, the case was before the Board, and remanded for such 
hearing.  In November 2003 the veteran was advised by the RO 
that he had been added to the list of persons awaiting a 
Travel Board hearing.  In December 2003, the veteran 
indicated that he instead wanted a hearing in Washington D.C.  
In the interim the veteran sought and was afforded Decision 
Review Officer (DRO) processing.  In May 2004, a hearing was 
held before a DRO.  At that hearing, the veteran withdrew 
appeals seeking service connection for prostate enlargement 
and hand, foot, and digestive disorders.  A transcript of 
that hearing is of record.  A February 2005 rating decision 
granted service connection for PTSD; the veteran appealed the 
30% rating assigned.  In June 2005 the veteran's agent (on 
his behalf) requested a Travel Board hearing.  The case was 
reassigned to the undersigned for the purpose of conducting 
such hearing; the Travel Board hearing before the undersigned 
was held in June 2006 (A transcript of that hearing is of 
record.).  At the hearing the veteran requested, and was 
granted, a 90 day abeyance period to submit additional 
evidence.  The abeyance period has now expired (no additional 
evidence was received).  

The matters of entitlement to service connection for sleep 
apnea and entitlement to a rating in excess of 30 percent for 
PTSD are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


FINDINGS OF FACT

1.  Malaria was not manifested in service and it is not 
currently shown.

2.  Fibromyalgia was not manifested in service, and a 
preponderance of the evidence is against a finding that such 
disability is related to the veteran's service.

3.  A chronic low back disability was not manifested in 
service and a preponderance of the evidence is against 
finding that such disability is related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Service connection for malaria is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  Service connection for fibromyalgia is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2006).

3.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

February 2000, May 2001, and July 2001 letters (prior to the 
decision on appeal) provided the veteran notice of evidence 
needed to support his claims, and advised him of his and VA's 
responsibilities in the development of the claims.  He was 
provided additional notice (including submitting relevant 
evidence in his possession) via follow-up letters in July 
2004, June 20005, September 2005, December 2005, and March 
2006.  March 2006 correspondence provided notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).

July 2002 and November 2005 statements of the case (SOCs) and 
June 2005 and May 2006 supplemental statements of the case 
(SSOCs) notified the veteran of what the evidence showed, of 
the governing legal criteria, and of the bases for the denial 
of the claims.  As the veteran has received all critical 
notice, and has had ample opportunity to respond and/or 
supplement the record after notice was given, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.

Regarding the matters addressed on the merits below, VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  VA has arranged for the veteran to be examined, as 
indicated.  Evidentiary development is complete to the extent 
possible.  The veteran has not identified any pertinent 
records that are outstanding.  VA's duty to assist is met.  
It is not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Factual Background

No pertinent abnormalities were noted on service enlistment 
examination or in the associated medical history report.  In 
September 1968, the veteran was seen in a battalion aid 
station in Vietnam with complaints of fever, chills, sweats, 
headaches, malaise, and myalgia.  Impressions included viral 
syndrome and rule out malaria.  The complains lingered 
throughout the month, and he was initially placed on bedrest, 
then on light duty.  On September 19, 1968, there was an 
impression of bronchitis.  In late September 1968, it was 
suggested that he be evaluated by a physician for "worms".  
There was no further follow-up for these complaints noted 
after September 1968.  In October 1968, he was seen in a 
battalion aid station with complaints of low back pain.  
Examination revealed no muscle spasm; he was given Darvon and 
returned to duty.  In January 1970, the veteran the veteran 
was seen in Fort Eustis Virginia with complaints of 
generalized malaise, myalgia, a cough, and anorexia.  The 
impression was viral syndrome.  In May 1970, he was seen for 
a complaint of low back pain after lifting heavy objects two 
days earlier.  Examination revealed some paraspinal spasm.  
The impression was discogenic low back pain; he was put on a 
one-week limited duty profile.  The following month he was 
seen for recurrence of low back pain after lifting furniture.  
Examination revealed moderate muscle spasm.  Straight leg 
raising was negative bilaterally.  It was noted that there 
was "some limitation of motion".  On July 1970 service 
separation examination, there were no complaints, findings, 
or diagnoses related to fibromyalgia, malaria, or the low 
back.  Evaluation of the spine and other musculoskeletal 
system was normal.  His medical history report noted that he 
did not have swollen or painful joints, arthritis, or 
recurrent back pain.  The diagnoses included sinusitis.  In 
August 1970 the veteran was seen for complaints of cold 
chills off and on.

A January 1972 private treatment record indicates that Dr. M. 
referred the veteran for an evaluation due to recurrent 
pneumonia.  He reported a five-year history of being sick and 
that he did not seem to be getting better.  He complained of 
coughing and aches and pains all over his body.  He was 
treated with Penicillin without relief.  The impressions were 
recurrent pneumonia, probably viral; questionable flu 
syndrome; and to consider rheumatic fever with arthralgias.  
He was seen again the following month for such symptoms; the 
diagnosis was bronchopneumonia, recurrent, probably viral.  
In August 1972, the veteran was seen for complaints of pain 
around the left side of his back.  He reported he had done 
heavy lifting all day long at his job and that he may have 
strained something.

A June 1983 private treatment record reflects that the 
veteran had degenerative disc disease of the lumbar spine.  

A June 1987 discharge summary from Lewis Gale Hospital 
reveals that the veteran had multiple somatic complaints with 
no clear organic cause found.  The complaints included 
numbness, dull feelings in the legs, shortness of breath, 
chest pain, inability to sleep, and unusual fatigability. 

In October 1987, the veteran reported that he developed low 
back pain cutting wood two weeks earlier.  A CT scan that 
month confirmed lumbar disc disease; he was hospitalized for 
progressive low back pain the following month.  

In November 1995, the veteran was evaluated for joint pain.  
He reported a several year history of recurrent episodes of 
joint pain that involved the knees, shoulders, and more 
recently the anterior pretibial regions and MTP regions.  He 
also experienced a burning sensation in the plantar aspect of 
both feet.  The assessments included mild osteoarthritis of 
the small joints of the hand, probable symptomatic anserine 
bursitis of the legs, diffuse myalgias and arthralgias 
consistent with myofascial pain/fibromyalgia type syndrome, 
sleep disturbance probably associated with myalgia and 
arthralgias, probable mild plantar fascitis; low back pain 
probably associated with myofascial pain syndrome, and chest 
pain probably associated with myofascial pain syndrome.  

1999 treatment records reflect treatment (including surgery) 
for lumbar disc disease.  

In January 2000, the veteran submitted a copy of a booklet 
that discusses the many symptoms of fibromyalgia and it 
similarities to other disorders.  

In November 2001, the veteran was evaluated for fibromyalgia.  
His medical history and treatment was noted.  The assessment 
included diffuse myalgias and arthralgias with tender points 
most consistent with fibromyalgia syndrome, and chronic low 
back pain probably related to fibromyalgia syndrome and 
mechanical problems due to obesity.

Private records in September 2003 reflect low back treatment 
and surgery. 

In a May 2004 statement, a former fellow serviceman advised 
the he went through basic and advanced training with the 
veteran and on several occasions saw that the veteran was not 
himself.  He recalled that the veteran told him that his back 
hurt.  

At the May 2004 hearing before a DRO, the veteran stated 
that, as a teenager, he was caught underneath a refrigerator 
while trying to move it with his father and was in bed for a 
couple of weeks after that incident.  He stated that he first 
noticed his back pain in basic training and that he had a lot 
of difficulty standing at attention and parade rest.  He 
indicated that he injured his back a few times moving heavy 
items, for which he sought treatment, but that there were 
other times when he did not report the pain.  After service, 
his back bothered him any time he did heavy lifting; but he 
did not seek treatment until 1986.  As for malaria, he 
testified that he was treated for such in service in 1968, 
but did not currently have it.  

2004 treatment records report the veteran received low back 
treatment, including surgical treatment.  
On January 2005 VA spine examination, the veteran's medical 
history was reviewed.  The examiner noted that the veteran 
was treated twice in service for low back pain and that no 
abnormalities were found on separation examination.  The 
examiner added that the first postservice documentation of a 
low back problem was two years after service when the veteran 
complained of low back pain after lifting heavy objects at 
work.  The examiner concluded that it was "least" as likely 
as not that the veteran's current back problem originated in 
service, and that it originated in service, lifting heavy 
equipment would have exacerbated the problem much sooner than 
two years after service.  The examiner was a nurse 
practitioner who consulted with a physician who was in 
agreement with the conclusions.  The examiner was asked to 
clarify the January 2005 opinion regarding the etiology of 
the veteran's back disability, and in March 2005 opined that 
the veteran's current back problems were not likely to be 
related to his back complaints in service.  She explained 
that the latter were self limiting, and that there were no 
further complaints until two years later when he injured his 
back "lifting heavy objects."

In July 2005, the veteran reported that fibromyalgia was 
first diagnosed in 1995.  He reported having low back pain 
since he was a teenager and that it had progressed over the 
years.   

An April 2006 statement from the veteran's sister relates 
that he injured his back as a teenager in the early 1960s.  
She recalled that a refrigerator he was moving slipped and 
fell on him resulting in his being unable to walk for several 
weeks.  She also recalled that he told her he injured his 
back in service.

At the June 2006 Travel Board hearing, there was discussion 
about the absence of medical opinions linking fibromyalgia, 
malaria, and a low back disorder to service.  The veteran's 
wife testified how his back pain affected him.  The veteran 
sought (and was granted) an abeyance period to submit 
additional evidence.  No such evidence has been received.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The threshold requirement in any claim 
seeking service connection is that there must be competent 
evidence (a medical diagnosis) of current disability.  
Without competent evidence of current disability, there is no 
valid claim of service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102..

Malaria

There is no current medical diagnosis of malaria (and no 
competent evidence that malaria was found at any time 
postservice), and the veteran has testified that he does not 
currently have malaria.  While it was planned to "rule out 
malaria" when the veteran was seen for various complaints in 
September 1968, malaria was not then diagnosed [a diagnosis 
of bronchitis was listed in the course of follow-up 
treatment].  Without evidence that the veteran actually had 
malaria in service or any competent evidence that he now has 
malaria or its residuals, the veteran has not met the 
threshold requirement for establishing service connection for 
such disease, and the claim must be denied.  


Fibromyalgia

There is no evidence that fibromyalgia was manifested in 
service, or soon thereafter.  Symptoms noted in service and 
two years postservice were attributed to other disorders 
(predominantly viral syndrome).  The first documentation of 
fibromyalgia is in 1995, approximately 25-years postservice.  
Significantly, such a lengthy time interval between service 
and the earliest medical documentation of complaints or 
findings pertaining to the disability for which service 
connection is sought is, of itself, a factor for 
consideration in determining whether a disability might be 
service related.  It is also noteworthy that at the time of 
the initial diagnosis in 1995, the veteran reported that his 
joint pains had been present for several years, 
contraindicating onset in service.  Furthermore, there is no 
competent (medical) evidence that links any fibromyalgia to 
the veteran's service.  He has indicated that no physician 
has ever told him that any fibromyalgia might be related to 
his service.  Because he is a layperson, untrained in 
determining medical etiology, his own belief that his 
fibromyalgia is related to service is not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A 
preponderance of the evidence is against this claim, and it 
must be denied.

Low Back Disability

Lumbar disc disease is diagnosed.  While the veteran had two 
separate episodes of low back pain in service (the first 
extended), clinical evaluation of the spine on service 
separation examination was normal.  Consequently, service 
connection for a low back disability on the basis that it 
became manifested in service, and persisted, is not 
warranted.  And to establish service connection for his low 
back disability, the veteran must show by competent evidence 
that his current low back disability is related to his 
service, including injury/complaints noted therein.  A 
January 2005 VA examiner's opinion regarding a nexus between 
the veteran's current low back disability and his low back 
complaints in service (with clarification in March 2005) is 
essentially to the effect that they are unrelated.  The 
nurse-practitioner examiner explained the rationale for the 
opinion, and a consulting physician concurred with the 
opinion.  There is no competent (medical) evidence to the 
contrary.  The veteran's belief that his low back disability 
is related to his complaints in service is not competent 
evidence.  See Espiritu, supra.  Without any competent 
evidence that there is a nexus between the veteran's current 
low back disability and his service, the preponderance of the 
evidence is against this claim and it must be denied.


ORDER

Service connection for malaria is denied.

Service connection for fibromyalgia is denied.

Service connection for a low back disorder is denied.


REMAND

During a June 2006 Travel Board hearing the veteran stated 
that he was scheduled to undergo testing for sleep apnea 
later in the summer.  He sought an abeyance period to submit 
reports of such testing.  He has not submitted them.  As they 
may be critical to the claim seeking service connection for 
sleep apnea, they must be secured.   

Regarding the claim seeking a rating in excess of 30 percent 
for PTSD, a January 2005 VA examination appears to have 
revealed that there were only mild symptoms/impairment.  The 
veteran denied significant memory impairment at the time.  A 
November 2005 mental evaluation noted the veteran had memory 
lapses, and the examiner indicated that the memory problems 
could be related to the veteran's PTSD.  2006 treatment 
record continue to indicate the veteran has cognitive and 
memory impairment, and suggest there may be an organic 
component.  An examination to clarify the nature and degree 
of impairment arising from the veteran's PTSD is indicated .  

[Notably, 38 C.F.R. § 3.158(a) provides that where evidence 
requested in connection with an original claim or a claim for 
increase is not furnished within one year of the request, the 
claim will be considered abandoned.]

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain secure all 
records of any private and/or VA 
treatment or evaluation the veteran has 
received for sleep apnea since June 2006.  
Of particular interest are the reports of 
any sleep studies conducted in the late 
summer of 2006 (the veteran reported at 
the June 2006 hearing that such were 
scheduled).  If no such records are 
available, it should be so annotated for 
the record.  The RO should also arrange 
for any further development suggested by 
any records received.   

2.  The RO should secure complete records 
of all VA or private psychiatric 
treatment and/or evaluation the veteran 
has received since March 2006.  He must 
assist in this matter by identifying all 
sources of treatment and providing any 
releases needed to secure private 
records.

3.  After the development sought above is 
completed, the RO should arrange for the 
veteran to be examined by a psychiatrist 
to assess the severity of his PTSD.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any testing deemed 
necessary for the assessment of the 
disability must be completed.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment 
due to PTSD, alone.  If there are 
symptoms and associated impairment due to 
co-existing psychiatric entities or to 
organic pathology, the examiner should 
identify the co-existing disability 
entities and their associated symptoms 
and impairment, to the extent possible.  
The examiner must specifically comment on 
the memory loss noted in late 2005/early 
2006 records, indicating whether or not 
it is indeed a manifestation of the PTSD, 
and if so its degree of severity and 
associated impairment of function.  The 
examiner must explain the rationale for 
all opinions given. 

4.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
afforded the veteran and his agent the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


